Citation Nr: 1016170	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-37 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1971 to October 1974.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in January 2010.  A transcript 
of this hearing has been associated with the Veteran's claims 
folder.

The issue of entitlement to service connection for tinnitus 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDING OF FACT

The competent evidence of record does not support a finding 
that left ear hearing loss is currently present.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).

In this case, the Veteran was advised in a January 2006 
letter, prior to the initial unfavorable rating decision in 
April 2006, of the evidence and information necessary to 
substantiate his claim, and of the responsibilities of the 
Veteran and VA in obtaining such evidence.  Additionally, the 
Veteran was notified of the evidence and information 
necessary to establish a disability rating and an effective 
date, in accordance with Dingess/Hartman, in a March 2006 
letter.  

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  Neither in response to 
the documents cited above, nor at any other point during the 
pendency of this appeal, has the Veteran or his 
representative informed the RO of the existence of any 
evidence-in addition to that noted below- that needs to be 
obtained prior to appellate review, or alleged any prejudice 
in terms of VCAA notification.  Shinseki v. Sanders, 129 
S.Ct. 1696, 1705 (2009).  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the 
claims file includes the Veteran's service treatment records, 
post service private treatment records, and the Veteran's 
statements and testimony.  The RO has attempted to associate 
a March 1975 hearing test completed at the VA Central Texas 
Health Care System with the claims folder, but has been 
unable to procure this record.  The RO entered a formal 
finding of unavailability in September 2006, pursuant to 38 
C.F.R. § 3.159(e) (2009), and has notified the Veteran of the 
efforts VA has made to obtain this record.  

The Veteran was also afforded a VA examination in June 2006.  
The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate audiological 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examination is adequate 
for rendering a decision in the instant case.  See 38 C.F.R. 
§ 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007). 

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions. See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr, supra, the Court indicated that varicose veins was a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, that veteran's 
lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions. 
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr, supra.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit stated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Instead, 
under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson 
reaffirms the holdings in Jandreau and Buchanan that VA must 
consider the competency of the lay evidence and cannot 
outright reject such evidence on the basis that such evidence 
can never establish a medical diagnosis or nexus.  This does 
not mean, however, that lay evidence is necessarily always 
sufficient to identify a medical diagnosis, but rather only 
that it is sufficient in those cases where the lay person is 
competent and does not otherwise require specialized medical 
training and expertise to do so, i.e., the Board must 
determine whether the claimed disability is a type of 
disability for which a lay person is competent to provide 
etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation, to specifically 
include varicose veins, tinnitus, and flat feet.  See Barr, 
supra; Charles, supra; and Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  A claimant generally is not competent to 
diagnose his mental condition; he is only competent to 
identify and explain the symptoms that he observes and 
experiences.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Therefore, while the Veteran is competent to report left ear 
symptoms, the June 2006 VA medical examination report 
addressed below is more probative since the issue at hand 
does not involve a simple medical assessment, but rather 
requires a complex medical assessment with regard to 
diagnosis.  See Jandreau, supra; see also Woehlaert, supra.

Service connection for Left Ear Hearing Loss

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Analysis

With respect to Hickson element (1), the June 2006 VA 
audiogram shows that the Veteran does not meet the criteria 
for left ear hearing loss pursuant to 38 C.F.R. § 3.385, as 
there is no indication that auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; that auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
Accordingly, the current evidence of record does not meet the 
criteria for left ear hearing loss pursuant to 38 C.F.R. § 
3.385.  

The Board acknowledges a private audiological test dated in 
November 2006. However, the graphical report associated with 
this test cannot be interpreted by the Board.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (the Board may not 
interpret graphical representations of audiometric data).

In the absence of any currently diagnosed left ear hearing 
loss disability pursuant to 38 C.F.R. § 3.385, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection cannot be granted if the 
claimed disability does not exist).  Accordingly, Hickson 
element (1) has not been met, and the claim for left ear 
hearing loss fails on this basis alone.

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately discuss disease and injury. 

With respect to in-service disease, there is no evidence of 
ear disease, to include left ear hearing loss as defined in 
38 C.F.R. § 3.385, in service.  In particular, audiology 
testing conducted in August 1971, December 1972, November 
1973 and August 1974 does not show left ear hearing loss 
consistent with the requirements of 38 C.F.R. § 3.385.
 
Furthermore, the record does not reflect medical evidence 
showing any manifestations of left ear hearing loss during 
the one-year presumptive period after separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309. 

With respect to in-service injury, the Veteran in essence 
contends that he sustained acoustic trauma as a result of 
repairing helicopters in service.  See the January 2010 
hearing transcript, page 5.  

The Board wishes to make it clear that it does not disbelieve 
that the Veteran was exposed to noise during service.  
However, the evidence of record does not support the 
Veteran's contention that he sustained any left ear injury 
thereby.  Crucially, the Veteran's service medical records 
are pertinently negative for left ear injury.  Additionally 
the lack of current left hearing loss is itself evidence 
which tends to show that no injury to the left ear was 
sustained in service.  

Although the Veteran may have been exposed to noise in 
service, this does not automatically mean that there was 
injury (i.e., acoustic trauma) caused thereby.  The Veteran 
has not pointed to any such statutory or regulatory 
presumption, and the Board is aware of none.  Thus, in light 
of the lack of objective, contemporaneous evidence that the 
Veteran sustained acoustic trauma in the performance of his 
duties, the Board rejects the notion that acoustic trauma and 
resulting left ear damage should be conceded.  
The Board acknowledges that service connection is in effect 
for right ear hearing loss.  However, this grant of benefits 
was based upon evidence of a perforated right tympanic 
membrane in service, not acoustic trauma as the Veteran 
claims with regard to the left ear.  Accordingly, the fact 
that service connection is in effect for the right ear has no 
bearing on the instant claim.  

In essence, the Veteran's case rests of his own statements 
that he sustained a left ear injury in service.  The Board 
has considered those statements.  However, his statements are 
outweighed by the utterly negative service medical records as 
well as the lack of objective evidence of current left ear 
hearing loss.   
Hickson element (2) is therefore not met.

With respect to Hickson element (3), medical nexus, the 
record is pertinently absent any competent evidence of 
medical nexus between the Veteran's claimed left ear hearing 
loss and his military service. Indeed, if there is no current 
diagnosis and no in-service disease or injury, medical nexus 
is an impossibility.  To the extent that the Veteran himself 
contends that a medical relationship exists between his 
current left ear hearing problems and service, his opinion is 
entitled to no weight of probative value.  See Espiritu, 
supra.  Any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995). 

The Veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claim; he has 
not done so.  See 38 U.S.C.A. § 5107(1) (West 2002) (it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits).

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for left 
ear hearing loss.  None of the three elements of service 
connection has been satisfied.  The benefit sought on appeal 
is accordingly denied.
ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


